By the Court.*—Joseph F. Daly, J.
—Upon applying for the preliminary injunction in this action, the plaintiff did not deposit the amount of the judgment and costs, nor give the bond,5 as required by the Revised Statutes (R. S. part 3, chap. 1, tit. 2, art. 5, § 140).
A compliance with this statute was necessary to give this court jurisdiction. This has been held in the Superior Court and in this court, where it is settled that the provisions of the statute in that regard are not abrogated by the Code (Cook v. Dickerson, 2 Sandf. 691; Carpenter v. Keating, decided at December, 1870, general term of this court, not reported).
The order appealed from must, therefore, be reversed.
Order reversed.

 Present, Robinson, Larremore, and J. F. Daly, JJ.